 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7
   MASSACHUSETTS BAY INSURANCE
                                                           No. C17-1174 RSM
 8 COMPANY and HANOVER INSURANCE
   COMPANY,
                         Plaintiffs,                     STIPULATION AND ORDER OF
 9
   v.                                                    DISMISSAL OF ALL CLAIMS AND
                                                         PARTIES
10
   PUSH HDD, LLC; REECE CONSTRUCTION
11 COMPANY; ZURICH AMERICAN
   INSURANCE COMPANY; and HUDSON
12 INSURANCE COMPANY

13
                                  Defendants.
14

15
                                             STIPULATION
16
            The remaining parties to this matter, Defendants/Cross Claimants Zurich American
17
     Insurance Company, Reece Construction Company, and PUSH HDD, LLC, hereby stipulate
18

19 under Fed. R. Civ. P. 41(a)(1)(ii) that all claims and causes of action in this matter be dismissed

20 with prejudice, with each party bearing its own attorney fees and costs.

21 /

22 //

23 ///

24


         STIPULATION AND                                           FLANAGAN STRAUSS, PLLC
         ORDER OF DIMISSAL - 1                                      14222 Issaquah-Hobart Rd. SE
                                                                        Issaquah, WA 98027
                                                                        PHONE 206.486.8642
 1 FLANAGAN STRAUSS, PLLC

 2
   _______________________________                                 ________
 3 By: Leonard Flanagan, WSBA 20966                                Dated
   Attorney for Defendant
 4 Reece Construction Company

 5

 6
     KARR TUTTLE CAMPBELL
 7

 8 _____________________________                                   ________
   By: Jacquelyn Beatty, WSBA 17567                                Dated
 9 Attorney for Defendant
   Zurich American Insurance Company
10

11
     OLES MORRISON RINKER BAKER LLP
12

13 ____________________________                                    ________
   By: Angelia Wesch, WSBA 23377                                   Dated
14 Attorney for Defendant
   PUSH HDD, LLC
15

16                                       ORDER OF DISMISSAL
17          Pursuant to the stipulation of the parties under Fed. R. Civ. P. 41(a)(1)(ii), it is hereby
18
     ORDERED that this matter be, and hereby is, dismissed with prejudice as to all claims, causes of
19
     action, and parties, with each party bearing its own attorney fees and costs.
20
            Dated this 1st day of November 2018.
21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24


          STIPULATION AND                                            FLANAGAN STRAUSS, PLLC
          ORDER OF DIMISSAL - 2                                       14222 Issaquah-Hobart Rd. SE
                                                                          Issaquah, WA 98027
                                                                          PHONE 206.486.8642
